Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 16/631359 filed on 2/7/2022. The application was filed originally on 1/15/2020. This application claims priority to Chinese application CN201710578153.8 filed on 7/16/2017.
	This action is made final.
Claims 1-4, and 7-10 are pending in this case. Claims 1, 9 and 10 are independent claims. Claims 5 and 6 are cancelled. The information disclosure statement submitted on 2/7/2022 has been entered and considered by the examiner.


Claim Objections
Claims 1 , 8 and 10 are objected to because of the following informalities:  the phrase “during a same period” appears to be grammatically incorrect and should be modified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN101075254 (Yuan) which is included by applicant in the IDS submitted on 1/15/2020 in view of CN104715341(Cheng) which is included by applicant in the IDS submitted on 2/7/2022.

1. (Currently Amended) Yuan discloses a method for granting one or more operation permissions of form data, comprising a step of selecting form data, a step of selecting a grantee, and a step of granting one or more operation permissions, wherein there is no sequence relation between said step of selecting form data and said step of selecting a grantee; (See Yuan at Page 1 and 2 of 5, items A, B and C where granting a user “Row-level access control” is disclosed. In a database. A database teaches the limitation of form data and a user teaches the limitation of a grantee. Applicant’s limitation of “no sequence relation” is held to mean that the form and the one or more grantees may be designated in either order. ) 
said step of selecting form data comprises selecting one or more pieces of form data, one or more operation permissions of which need to be authorized; (See Yuan at Page 2 item B3 where it is determined is a user has row level access to the)
said step of selecting a one or more grantees comprises selecting one or more grantees to which one or more operation permissions need to be authorized; and ( See Yuan at Page 1 of 5 item A,” set up a row level access control policy: opening database table for each of enabling the access control of row level increases delegation's level access control right row, is used for the access control right information of this delegation of record;”)
said step of granting one or more one or more operation permissions comprises one or more operation permissions of the selected one or more pieces form data to the selected one or more grantee. (See Yuan at Page 1 of 5 item B “authorize user's row level access rights: the access rights for database user is authorized corresponding line in the database table reach access type;”)

Yuan may not disclose a limitation wherein each of said one or more grantees is a role having the nature of an independent individual, the role having the nature of an independent individual is different from the role having the nature of a group/a class, one role having the nature of an independent individual [can only be related to one user only during a same period], and one user is related to one or more roles having the nature of an independent individual. (Applicant specification describes an “independent individual” as follows in [0020]: Said role having the nature of an independent individual belongs to a certain department, the name of the role is unique under the department, the number of the role is unique in a system, the role is authorized according to the work content of the role, and the user obtains permissions through its related role.

Please See Cheng at [0006] where the rights can be set regarding any period. See also Cheng at [0020]-[0026] where authority is assigned to different roles and from there to different individuals

See also Yuan at page 5 of 5 where Peng Fei is described as being assigned the role of manager in the example. Peng Fei would constitute an independent individual prior to being assigned the role as it takes place in the example.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Yuan and Cheng. The two are analogous to the Applicant’s invention in that both relate to authorizing access to individual fields in a form. The motivation to do so would have been to meet the requirements of fast effective authority management as taught by Cheng at [0005].
	
Cheng and Yuan may not specifically disclose that the  individual can only be related to one user only during a same period.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that sometimes a role, such as a business leader or superuser of a system, may require a single person.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem that a role might be held by only one person;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134.

2. (Currently Amended) Yuan discloses the limitations of Claim 1.
Yuan discloses a limitation wherein further comprising a step of respectively (See Yuan at pages 4 and 5 of 5 where in the example the user is authorized to view the pay slips of the workers from his own department by being provided database access at the row level as described in the rejection of Claim 1.)

3. (Currently Amended) Yuan discloses the limitations of Claim 1.
Yuan discloses a limitation wherein said step of one or more operation permissions comprises the following two authorization modes: 
(1) one or more operation permissions of each piece of the selected form data respectively; and (2) one or more operation permissions of all the selected form data as a whole ( See Yuan at Page 4 of 5 at section C4 where it is stated that:
[sic]Advantage of the present invention is: the present invention expands on the basis of table level, the autonomous access control of attribute level; set up row level access control policy in database table; for the user authorizes row level access rights; realized the row level access control to the user; effectively protected the database row DBMS; overcome traditional database table level, the excessive shortcoming of the autonomous access control granularity of attribute level, database security is improved.
The limitation as claimed by the application is held to be taught by the “table level” and “attribute level” of Yuan. “Each piece” as disclosed by Applicant is taught by the attribute level and “as a whole” is taught by the table level. By teaching about the table level and beyond the table level, Yuan teaches the table level as well as the attribute level.)

4.(Currently Amended)  Yuan discloses the limitations of Claim 1.
Yuan discloses a limitation wherein said operation permission comprises one or a combination of more of a viewing permission, a modifying permission, a deleting permission, a printing permission, and a permission to view related information. (See Yuan at Page 3 of 5 where it is disclosed as follows “user's access rights (represented respectively read, upgrade, delete, whole operation permission.” This is held to teach at least viewing, modifying and other listed items.)

(Claims 5 and 6 have been cancelled)

7.(Currently Amended) Yuan discloses the limitations of Claim 1.
Yuan discloses a limitation wherein said role having the nature of an independent individual belongs to a certain department, a name of the role is unique under the department, a number of the role is unique in a system, the role is authorized according to the work content of the role, and the user obtains permissions through its related role. (See Yuan at Page 4 of 5 where it is stated that  “[i]n actual applications, the autonomous access control of this database list row DBMS can combine with the autonomous access control based on the role, with configuration disparate databases role different row level access rights in database table . . .” and further describes creating the role of “manager of the quality section.” The text used to describe the role “manager of the quality section” in the system is held to teach the limitation of a unique role authorized according to work content represented by a unique numeral through its digital representation as understood by those of skill in the art in computer science.)

8.(Currently Amended)  A method for one or more operation permissions of form data, comprising the following sequential steps: 
S1: selecting form data, wherein an authorizer selects one or more pieces of form data, one or more operation permissions of which need to be authorized; (See Yuan at Page 1 of 5 item A,” set up a row level access control policy: opening database table for each of enabling the access control of row level increases delegation's level access control right row, is used for the access control right information of this delegation of record;”)
S2: selecting a grantee, wherein the authorizer selects one or more grantees to which one or more operation permissions need to be authorized, said grantee's one or more operation permissions for the selected form data should be less than or equal to said authorizer's one or more operation permissions for the selected form data; and (See Yuan at Page 1 of 5 item B “authorize user's row level access rights: the access rights for database user is authorized corresponding line in the database table reach access type;”)
S3: authorizing operation permissions, wherein the one or more operation permissions of the selected form data are authorized to the selected grantee. (See Yuan at Page 1 and 2 of 5, items B and C where granting a user “Row-level access control” is disclosed. In a database. A database teaches the limitation of form data and a user teaches the limitation of a grantee. Applicant’s limitation of “no sequence relation” is held to mean that the form and the one or more grantees may be designated in either order.

It is noted that the elements cited in the rejection occur in the same order as applicant has arranged the items here, therefore forming the same sequence.)
Yuan may not disclose a limitation wherein each of said one or more grantees is a role having the nature of an independent individual, the role having the nature of an independent individual is different from the role having the nature of a group/a class, one role having the nature of an independent individual [can only be related to one user only during a same period], and one user is related to one or more roles having the nature of an independent individual. (Applicant specification describes an “independent individual” as follows in [0020]: Said role having the nature of an independent individual belongs to a certain department, the name of the role is unique under the department, the number of the role is unique in a system, the role is authorized according to the work content of the role, and the user obtains permissions through its related role.

Please See Cheng at [0006] where the rights can be set regarding any period. See also Cheng at [0020]-[0026] where authority is assigned to different roles and from there to different individuals

See also Yuan at page 5 of 5 where Peng Fei is described as being assigned the role of manager in the example. Peng Fei would constitute an independent individual prior to being assigned the role as it takes place in the example.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Yuan and Cheng. The two are analogous to the Applicant’s invention in that both relate to authorizing access to individual fields in a form. The motivation to do so would have been to meet the requirements of fast effective authority management as taught by Cheng at [0005].
	
Cheng and Yuan may not specifically disclose that the  individual can only be related to one user only during a same period.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that sometimes a role, such as a business leader or superuser of a system, may require a single person.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem that a role might be held by only one person;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134.

10.(Currently Amended)  A method for one or more operation permissions of form data, comprising the following sequential steps: 
SS1: selecting a grantee, wherein an authorizer selects one or more grantees to which one or more operation permissions need to be authorized; (See Yuan at Page 1 of 5 item A,” set up a row level access control policy: opening database table for each of enabling the access control of row level increases delegation's level access control right row, is used for the access control right information of this delegation of record;”)
SS2: selecting form data, wherein the authorizer selects one or more pieces of form data, one or more operation permissions of which need to be authorized, said grantee's one or more operation permissions for the selected form data should be less than or equal to said authorizer's one or more operation permissions for the selected form data; and (See Yuan at Page 1 of 5 item B “authorize user's row level access rights: the access rights for database user is authorized corresponding line in the database table reach access type;”)
SS3: authorizing operation permissions, wherein the one or more operation permissions of the selected form data are authorized to the selected grantee. (See Yuan at Page 1 and 2 of 5, items B and C where granting a user “Row-level access control” is disclosed. In a database. A database teaches the limitation of form data and a user teaches the limitation of a grantee. Applicant’s limitation of “no sequence relation” is held to mean that the form and the one or more grantees may be designated in either order.)

Yuan may not disclose a limitation wherein each of said one or more grantees is a role having the nature of an independent individual, the role having the nature of an independent individual is different from the role having the nature of a group/a class, one role having the nature of an independent individual [can only be related to one user only during a same period], and one user is related to one or more roles having the nature of an independent individual. (Applicant specification describes an “independent individual” as follows in [0020]: Said role having the nature of an independent individual belongs to a certain department, the name of the role is unique under the department, the number of the role is unique in a system, the role is authorized according to the work content of the role, and the user obtains permissions through its related role.

Please See Cheng at [0006] where the rights can be set regarding any period. See also Cheng at [0020]-[0026] where authority is assigned to different roles and from there to different individuals

See also Yuan at page 5 of 5 where Peng Fei is described as being assigned the role of manager in the example. Peng Fei would constitute an independent individual prior to being assigned the role as it takes place in the example.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Yuan and Cheng. The two are analogous to the Applicant’s invention in that both relate to authorizing access to individual fields in a form. The motivation to do so would have been to meet the requirements of fast effective authority management as taught by Cheng at [0005].
	
Cheng and Yuan may not specifically disclose that the  individual can only be related to one user only during a same period.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that sometimes a role, such as a business leader or superuser of a system, may require a single person.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem that a role might be held by only one person;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 1 obvious in light of the guidelines of MPEP §2134.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Chen and in further view of U.S. Pre-grant Publication 20180018448 (Schulze).
9. Yuan and Cheng disclose the limitations of Claim 8 including user access permissions and roles.
Yuan may not specifically disclose a limitation wherein when one one or more grantees is selected, the authorizer's all operation permissions one or more grantees for the selected form data are selected from the authorizer's all operation permission items; and 
when multiple grantees are selected, the authorizer's all operation permissions s one or more grantees is displayed ands 
(The above limitation is believed to be taught by the copying or cloning of a current user’s access rights so as to apply to another user or group of users. See Schulze  at [0020]-[0046] and Figure 2 where Schulze teaches grouping user interface including a cloned user feature. At [0024] Schulze teaches “[a]n origin user and all of its clone users can be thought of as a group 26, 28 of users all of whom have the same permissions for features of the application.” It is further taught that it may be permitted for clone users to automatically inherit the permission of the origin user. This implies that the user may have selective differences from the origin user if desired. At [0025] Schulze describes a flexible layout for potentially carrying out these and other functions that may hide fields from various users. It is stated at [0031] that an administrator can assign such features. See also [0085] –[0088] and Figures 5 and 6 where a more detailed display of the users is shown.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Yuan and Schulze. The two are analogous to the Applicant’s invention in that both are authorization systems for assigning users specific roles and data access. The motivation to add the user interface aspects of Schulze to Yuan would have been balancing the need for efficient and detailed display of users and their permissions as taught by Schulze at [0011].

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they moot in that they do not relate to the present grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/21/2022
	
	

						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175